DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: the present invention pertains to recursive discrete Fourier transformation of signal data for digital signal processing and broadband communication systems.
With regards to claim 1, Kumar (US 2005/0276335) discloses a recursive discrete Fourier transform device (paragraph 17), comprising: 
M pre-processors, configured to perform an input-decimation operation to divide N input signals into M aggregated signals (paragraph 17);
a multiplexer to output the M aggregated signals (paragraph 35);
an output stage to generate output signal (paragraph 30).
Surprenant (US 2012/0134238) discloses a recursive discrete Fourier transform filter configured to receive aggregated signals (paragraph 101).
Jaber (US 2020/0141986) discloses a twiddle factor (paragraph 57).
The prior art, either singularly or in combination, does not disclose a discrete Fourier transform device that comprises “…M pre-processors, configured to perform an input-decimation operation to divide N input signals into M aggregated signals, wherein M is a factor of N; a multiplexer, coupled to the M pre-processors, configured to sequentially output the M aggregated signals; a buffer, coupled to the multiplexer, configured to store an outputted aggregated signal output by the multiplexer, wherein the size of the buffer is equivalent to N/M; a recursive-filter, coupled to the buffer, configured to receive the output aggregated signals from the buffer and configured to perform a computation on the outputted aggregated signal; and an output-stage, coupled to the recursive-filter, generating two output signals according to the output of the recursive-filter” of claim 1.  
Thus, the prior art does not disclose the aforementioned limitation used in combination with all of the other limitations of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN C WONG whose telephone number is (571)272-7341.  The examiner can normally be reached on Flex Monday-Thursday 9:30am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
/ALLEN C WONG/Primary Examiner, Art Unit 2488